Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trevor Grove on February 1, 2021.
	Step iv) on lines 12-16 of claim 1 was rewritten as follows: 
--iv) using a microfluidic process that results in precipitation of asphaltenes from the second portion of the hydrocarbon fluid sample-titrant mixture resulting from iii), wherein the precipitation of asphaltenes occurs in a reactor section of the microfluidic chip that provides a serpentine path that has a larger cross-sectional area than the mixer section;--
On line 25 of claim 1 (in step viii of the method), the phrase “in fluid communication with the microfluidic chip” was deleted. On line 32 of claim 1 (in step ix) of the method), the phrase “a resin-containing portions over time” was changed to –resin-containing portions over time--. At the end of line 35 in claim 1 (at the end of step x)) of the method), the word --and—was inserted.
Step xi) on lines 36-39 of claim 1 was rewritten as follows:
--xi) selectively adjusting a selection valve to allow the respective separated saturate-, aromatic-, and resin-containing portions to flow to an associated reservoir for each, and using the selection 
 	On line 1 of claim 5, the phrase “at least one” was deleted. 
	At the end of claim 6 before the period, the following phrase was inserted:
--, wherein the second microfluidic chip is in fluid communication with the maltenes sample reservoir--. 
	On line 1 of claim 8, the phrase “wherein the operations of i) to x)” was changed to –wherein the operations of i) to xi)—since a step xi was added to the method in claim 1. 
	Withdrawn claims 14-20 were canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 15/579,271 is being allowed since none of the prior art of record teaches or fairly suggests a method for determining saturate, aromatic, resin and asphaltene (SARA) fractions of a hydrocarbon fluid sample comprising performing each of the steps i)-xi) in claim 1, and in particular, after performing the microfluidic mixing operations and microfluidic process to precipitate asphaltenes from the hydrocarbon fluid in the microfluidic chip, filtering the sample to remove the precipitated asphaltenes, sequentially separating the saturate-containing portion, the aromatic-containing portion and the resin-containing portion from the permeate by sequentially passing each of the portions through the packed bed, and measuring optical properties of the separated saturate-containing portion, aromatic-containing portion and resin-containing portion, selectively adjusting a selection valve to allow the respective saturate-, aromatic- and resin-containing portions to flow to an associated reservoir for each, and using the selection valve to allow at least a portion of the saturate-containing portion to flow through a refractometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 1, 2021